IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
              NOS. WR-24,564-06, WR-24,564-07, WR-24,564-08, WR-24,564-09


                EX PARTE GERALD CHRISTOPHER ZULIANI, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. D-1-DC-12-100127-A, D-1-DC-12-900269-A, D-1-DC-16-900010-A, D-1-DC-
    13-900011-A IN THE 167TH DISTRICT COURT FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this applications for writs of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault, three counts of aggravated kidnapping, assault, and assault with strangulation. He was

sentenced to forty years’ imprisonment in each cause. The Third Court of Appeals affirmed his

convictions. Zuliani v. State, Nos. 03-13-00492-CR, 03-13-00495-CR, 03-13-00490-CR, 03-13-

00491-CR (Tex. App.—Austin May 29, 2015).

        Applicant contends that his trial counsel rendered ineffective assistance by failing to object

to the exclusion of a witness, failing to object to the jury charge, failing to request an instruction on

self-defense, and failing to impeach the complainant’s testimony.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: June 13, 2018
Do not publish